Citation Nr: 9928298	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to permanent and total disability for pension 
purposes.  The veteran subsequently perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was born in August 1944.  He has occupational 
experience as an elementary teacher.  He has reportedly not 
worked on a full-time basis since July 1989.

3.  The veteran is service-connected for bilateral recurrent 
pterygium status post pterygectomy.  His permanent 
disabilities include monoparesis of the right upper and lower 
extremities, chronic gastritis, major depressive disorder, 
hypertension, degenerative joint disease of the spine, and 
hyperlipidemia.

4.  Two private physicians who treat the veteran have 
determined that the veteran is incapable of working due to 
his non-service-connected disabilities.

5.  The veteran's disabilities are reasonably shown to 
permanently preclude him from engaging in substantially 
gainful employment consistent with his age, education and 
occupational history. 


CONCLUSION OF LAW

The veteran is unemployable due to permanent disability.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine whether the veteran 
has submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is not implausible.  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  Therefore, the Board further finds that the claim 
is well-grounded and that the VA has met its statutory 
obligation to assist him in the development of his claim. 
38 U.S.C.A. § 5107(a) (West 1991).

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of the VA 
has the authority to prescribe all rules and regulations 
which are necessary or appropriate to carry out the laws 
administered by the VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria.  Talley v. Derwinski, 2 Vet App. 282, 285 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulation.  The basic 
law referable to pension benefits, for example, states that 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his own willful conduct.  38 U.S.C.A. § 1521 
(West 1991).

With reference to the permanence of a disability, the Board 
points out that the latter part of 38 U.S.C.A. § 1502(a) 
(West 1991), subjectively defines permanence, stating that 
permanent and total disability will be held to exist where 
the person is unemployable as a result of a disability 
reasonably certain to last throughout the remainder of the 
person's life.  Talley, 2 Vet. App. at 285.  This definition 
of permanence is also set forth in 38 C.F.R. §§ 3.340(b), 
4.15 (1998).

Objective criteria to establish permanence of a disability 
are also provided in 38 U.S.C.A. § 1502 (West 1991).  A 
finding of permanent and total disability is warranted where 
the person experiences any disability which is sufficient to 
render it impossible for an average person to follow a 
substantially gainful occupation.  The "average person" 
standard is implemented by VA regulations, including 
38 C.F.R. § 3.340(a) and 38 C.F.R. § 4.15 (1998), which also 
adds that the total rating is based primarily upon the 
average impairment in earning capacity, i.e., the economic or 
industrial handicap which must be overcome.  In addition, 
38 U.S.C.A. § 1502(a)(2) (West 1991) essentially provides 
that permanent and total disability may exist in any disorder 
determined by the Secretary to be of such a nature and extent 
as to justify that persons suffering therefrom are 
permanently and totally disabled.

A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (1998).  
The VA's Schedule for Rating Disabilities also provides a 
means for objective determination of total disability.  When 
impairment is commensurate with a 100 percent rating in 
accordance with schedular criteria, a total rating on a 
schedular basis is warranted.  38 C.F.R. § 3.340(a)(2) 
(1998).  38 § 4.17 provides that all veteran's basically 
eligible and unable to secure or follow a substantially 
gainful occupation by reasons of disability likely to be 
permanent shall be rated permanently and totally disabled.  
For pension purposes, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 (1998) is a requisite.  38 
C.F.R. § 4.17 (1998).  In making such determinations, 
marginal employment may be consistent with unemployability if 
the restriction of securing or retaining better employment is 
due to disability.  Id.  Marginal employment consists of 
employment as, for example, a self-employed farmer, while 
employed in his own business, or at odd jobs or while 
employed at less than half the usual remuneration.  Id.

In determining eligibility for pension benefits, subjective 
factors are also for consideration with regard to both 
permanence of the disability and total disability.  As noted 
above, pension is payable to a veteran with the requisite 
service who is unemployable as a result of disability 
"reasonably certain" to last throughout the lifetime of the 
disabled person.  Talley, 2 Vet. App. at 285; 38 U.S.C.A. 
§ 1502(a) (West 1991).  Subjective factors for consideration 
are also included in 38 C.F.R. § 4.15 (1998), which provides 
that in individual cases, full consideration will be given to 
such factors as unusual physical or mental effects in 
individual cases, peculiar effects of occupational 
activities, defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and the effect of combinations of 
disabilities.  In addition, 38 C.F.R. § 4.17(b) (1998) states 
that where the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) (1998) 
is appropriate.  In turn, 38 C.F.R. § 3.321(b)(2) (1998) 
provides that where the veteran does not meet the percentage 
requirements of the Rating Schedule, but is unemployable by 
reason of age, occupational background, or other related 
factors, a permanent and total disability rating on an extra-
schedular basis is warranted.

The Board notes that in the instant case, the veteran is 
confronted by a disability picture consisting of monoparesis 
of the right upper and lower extremities, chronic gastritis, 
major depressive disorder, hypertension, degenerative joint 
disease of the spine, and hyperlipidemia.  The veteran's non-
service-connected disabilities have a combined evaluation of 
only 30 percent.  He was born in August 1944 and his 
occupational experience is that of a school teacher, which he 
has been repeatedly found unable to do due to his psychiatric 
disorder.  He has reportedly not worked on a full-time basis 
since 1989.  In November 1989 Dr. Lopez opined that the 
veteran was not able to work due to an abnormal 
electroencephalograph report which was abnormal.  In a March 
1990 determination the Board of Teacher's Retirement found 
the veteran disabled and a September 1991 psychiatric 
evaluation as part of his continuing retirement benefits 
confirms that he cannot work as a teacher.  His inability to 
return to teaching was confirmed in a January 1995 
evaluation.  Additionally, Dr. Alonso, the veteran's treating 
psychiatrist averred in an April 1998 statement that the 
veteran was unable to work due to his psychiatric disability.  
He notes that he has treated the veteran monthly since 1995.  
Further, Dr. Mansano, another of the veteran's treating 
physicians, also avers that the veteran's orthopedic, 
neurologic and psychiatric disorders prevent him from being 
able to work.  Contrary to these opinions, VA medical 
examinations in April 1995 and April 1997 have failed to 
diagnose a psychiatric disorder, and an April 1997 VA general 
medical examination report attributed most of his disorders 
to history as opposed to a current impairment, except his 
degenerative joint disease.

In light of the above evidence, the Board finds that the 
evidence is in equipoise as to whether there is a reasonable 
basis for concluding that the veteran is permanently and 
totally disabled.  Additionally, it is felt that to further 
delay reaching a final decision in this case in order to try 
to obtain another medical opinion regarding this matter would 
not be in the best interests of the veteran.  Therefore, in 
consideration of the veteran's age, occupational background 
and related factors, and the determination by several private 
physicians finding him unable to work, and resolving doubt in 
the veteran's favor, the Board finds that that the veteran is 
entitled to a permanent and total disability evaluation for 
pension purposes.


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

